Citation Nr: 1446150	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of fracture of the left femoral neck, rated as noncompensable, prior to October 24, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left femoral neck (claimed as femur fracture, left hip and left leg) from October 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This case initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, denied an increased rating for the left hip/femur disability, then rated as noncompensable under Diagnostic Code (DC) 5255 (femur impairment).  The Veteran perfected an appeal, and the case was sent to the Board for review.

In September 2012, the Board remanded the case via the Appeals Management Center (AMC) for further development.  The RO/AMC complied with the Board's remand instructions, and upon readjudication, issued a January 2013 supplemental statement of the case.  Then, in a February 2013 rating decision, the RO assigned a 10 percent disability rating for the left hip/femur disability, effective October 24, 2012 (date of VA examination).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to October 24, 2012, residuals of fracture of the left femoral neck were manifest by pain on motion of the left hip; remaining functional flexion was better than 45 degrees and extension was full.

2.  For the entire period of appeal, fracture of the left femoral neck is manifest by pain on motion with excellent retained motion.



CONCLUSIONS OF LAW

1.  Prior to October 24, 2012, the criteria for a 10 percent disability rating for residuals of a fracture of the left femoral neck have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71(a), DC 5253 (2013).

2.  For the entire period of appeal, fracture of the left femoral neck is not more than 10 percent disabling.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71(a), DC 5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such a VCAA-compliant notice letter was sent to the Veteran in December 2008. 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this matter, the RO's February 2013 rating decision readjudicated the claim for an increased rating and the Veteran was made aware of the types of evidence that are relevant in deciding his claim and the applicable rating criteria.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records have been obtained, and the Veteran has been afforded various VA medical examinations in connection with his claim.  Most recently, a VA examination was performed in October 2012, in accordance with the Board's September 2012 remand directives.  The report from the October 2012 VA examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran with respect to his left hip/femur symptoms, and provided an opinion as to the functional impact of his left hip/femur disability based on these results and the Veteran's history.  Thus, the Board finds the October 2012 examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, the RO/AMC readjudicated the claim after reviewing the additional evidence received, in compliance with the Board's remand instructions.

The Veteran has not provided allegations or evidence of worsening of his left hip/femur disability, and there is no indication in the record that additional relevant evidence is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and that he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this matter.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Factual Background

In May 1966, while serving on active duty in the Marine Corps, the Veteran was hospitalized for an undisplaced stress fracture of the femoral neck.  He returned to active duty in December 1966.  Following discharge from service, the Veteran submitted a claim for service connection for a left hip/femur disability in February 1969.  In August 1969, the RO granted service connection for residuals of a fracture, left femoral neck; a noncompensable rating was assigned.

In December 2008, the Veteran submitted a claim for an increased evaluation, citing pain in his left hip, leg, and groin areas.  He underwent a VA examination in May 2009.  During the examination, he complained that his left hip became more painful with changes in the weather and due to prolonged standing or walking, and that it sometimes caused him to limp.  He stated that his left hip would sometimes "lock in," and that this could cause "agonizing" pain.  The Veteran also reported that his left hip ached constantly, and that the ache would turn into a sharp pain several times per month.  His pain made it difficult to stand for more than 15 minutes at a time, and prevented him from walking more than 1 or 2 miles.

The examiner noted that the Veteran's pain resulted in "significant effects" on his occupational status.  He was diagnosed with residuals of left femoral neck fracture.  Testing as to range of motion, flexion, extension, and muscle strength of the left leg and hip was not performed.

A VA examination was performed in October 2012, in accordance with the Board's remand directives.  Records from a private care provider, Dr. Monical, were also requested and obtained, and have been associated with the claims file.

On review, records of the Veteran's treatment by Dr. Monical indicate only that the Veteran was seen by Dr. Monical from August 2008 through October 2008, that in October 2008 Dr. Monical noted that the Veteran had "bilateral leg cramps and pain of undetermined origin," and that in September 2009 Dr. Monical made a negative diagnosis for deep venous thrombosis.

The September 2011 VA examination report indicates the Veteran complained of left leg and left groin soreness and aching, and that he had difficulty getting up and down from a seated position or kneeling.  During the examination, the Veteran stated he had flare-ups of the left hip, and that during these flare-ups he walked differently, favoring his left leg, and was unable to get down on his knee.

The September 2011 examination also included left hip range of motion, extension, and strength tests.  The Veteran evidenced left hip flexion of 125 or greater and left hip extension of greater than 5.  The examiner noted that the Veteran's left hip muscle strength measured at a 5/5 strength level, and that there was no left hip ankylosis, flail hip joint, malunion of the left femur, or nonunion of the left femur.  Additionally, the examiner recorded that there was no objective evidence of painful motion during left hip flexion and extension testing.  The examiner did note that the Veteran had a loss of internal rotation on the left side with "significant pain" on internal rotation.  The examiner also noted that the Veteran's left hip pain was impacting his ability to work, and that during flare-ups co-workers would have to cover for the Veteran.

The October 2012 VA examination report indicated that the Veteran experienced occasional "severe" pain in his left groin, that "it's like a constant ache and it seems to get worse with time, not all at once, it's like a tooth ache."  The Veteran also stated that his left hip pain prevented him from performing certain work-related duties, like climbing ladders.  He stated that he had been experiencing left groin pain for approximately 10 years.

The October 2012 examination revealed left hip range of motion, extension, and strength test measurements.  Left hip flexion was measured at 125 degrees and left hip extension was measured at greater than 5, with no objective evidence of painful motion noted.  Strength tests for left hip flexion, abduction, and extension were at a 5/5 level.  The examiner indicated negative diagnoses of ankylosis of the left hip, left hip flail joint, and malunion or nonunion of the left femur.

The October 2012 examiner did note that x-rays revealed bilateral mild hip osteoarthritis of both hips, but that the hip changes looked "similar/equal on both sides," and that therefore it was "less likely as not (less than 50/50 probability)" that current changes in the left hip are secondary to the Veteran's left hip/femur disability.  In support of this conclusion, the examiner noted that, with left femoral stress fractures, if complications are going to occur they generally occur within a few years of the fracture and consist mostly of avascular necrosis/osteonecrosis of the femoral head or progression to fracture displacement, neither of which occurred in the Veteran's case.  The examiner also concluded that the Veteran's left femoral neck looked normal on current imaging scans.

The October 2012 examiner further noted that the Veteran showed functional impairment of the left hip and thigh, with pain on movement, in addition to mild pain with left hip internal rotation.

Pertinent Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted for the entire period of the appeal.

The Veteran's claim on appeal involves residuals of a fracture of the left femoral neck and bilateral mild hip osteoarthritis.  Diagnostic Codes 5250 through 5255 address disabilities of the hip and thigh, and are potentially applicable, as the Veteran has a service-connected left hip/femur disability.  The Veteran was originally rated under DC 5255.  He is currently rated under DC 5253.

Diagnostic Code 5253 addresses limitations on abduction and adduction of the left hip.  Under DC 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees, a 10 percent rating is warranted for limitation of adduction with the inability to cross legs, and a 10 percent rating is warranted for limitation of rotation with the inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71(a), DC 5253.

DC 5255 provides disability ratings for various impairments of the femur, assigning a 10 percent rating for malunion of the femur with slight knee or hip disability, a 20 percent rating for malunion of the femur with moderate knee or hip disability, and a 30 percent rating for malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71(a), DC 5255.  A 60 percent evaluation is assigned for fracture of the surgical neck with false joint, or for impairment with nonunion but without loose motion and with weight bearing preserved with the aid of a brace.  Id.  Additionally, an 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  Id.

Under DC 5251, which addresses extension, a 10 percent rating is warranted when thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71(a), DC 5251.

Under DC 5252, which addresses flexion, a 10 percent rating is assigned when thigh flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees, a 30 percent rating is assigned when flexion is limited to 20 degrees, and a 40 percent rating is assigned when flexion is limited to 10 degrees.  38 C.F.R. § 4.71(a), DC 5252.

DC 5254 provides an 80 percent rating for flail joint of the hip, and DC 5250 provides ratings ranging from 60 percent to 90 percent for left hip ankylosis.  38 C.F.R. § 4.71(a), DC 5250, 5254.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including hip joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.



Analysis

The Veteran avers that he is entitled to an increased rating for his noncompensable left hip/femur disability for the period prior to October 24, 2012 (the date of his most recent VA examination), and to an evaluation in excess of 10 percent from October 24, 2012.  For the reasons that follow, the Board finds that the Veteran's left hip/femur disability warrants a 10 percent rating for the entire period of appeal.

In this case, the evidence, discussed below, establishes that the Veteran has consistently demonstrated the same symptoms for the entire period of the appeal.

The Veteran's statements and objective medical evidence show that he has had pain in his left hip area since filing his claim.  In December 2008, the Veteran noted that he had "a constant ache that becomes a sharp pain several times per month" and that "sometimes (infrequent) it will lock in and cause agonizing pain."  Elsewhere, the Veteran averred that he had constant aches and occasional acute pain, and that he experienced pain with standing or walking long distances.  The Veteran is competent to relate these symptoms, and the Board finds his statements credible, as they are uncontroverted and relate to symptoms that the Veteran has consistently complained of.

The medical evidence also shows that the Veteran has had pain of the left hip, groin, and thigh since at least December 2008.  During a September 2011 VA examination, the Veteran complained of left leg, buttock, and groin pain, and the examiner noted that the Veteran had trouble getting up and down and had flare-ups which caused him to walk differently, favoring his left leg.  The October 2012 VA examination noted similar symptoms of left groin pain and difficulty walking.  Both VA examinations noted that the Veteran's pain had an impact on his work as a plumber.

In sum, it is clear that the Veteran's symptoms manifested well before October 24, 2012, the effective date of his 10 percent rating.  The evidence shows that he has consistently experienced pain with range of motion of the left hip, the type of symptomatology that 38 C.F.R. §§ 4.40, 4.45, and 4.59 indicate would warrant a compensable, 10 percent rating.  Therefore, as such symptomatology was the basis of the Veteran's 10 percent rating in February 2013, a uniform rating of 10 percent is appropriate for the entire appeal period.

As to the issue of an increased rating for the entire appeal period, the Board finds, for reasons that will be discussed below, that the Veteran is not entitled to an evaluation in excess of 10 percent.

As noted in the RO's February 2013 rating decision, the Veteran has been assigned a 10 percent rating under DC 5253 based on pain with range of motion of the left hip, as contemplated under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

To warrant an evaluation greater than 10 percent, the Veteran would have to show the functional equivalent of limitation of abduction with motion lost beyond 10 degrees (20 percent disabling under DC 5253), or limitation of flexion to 30 degrees (20 percent disabling under DC 5252).  The Board recognizes that the Veteran has shown pain on range of motion of the left hip.  The Board has evaluated the Veteran's disability under the factors articulated in 38 C.F.R. §§ 4.40, 4.45, and 4.59, applicable to limitation of motion.  See also Deluca, 8 Vet. App. at 206.  However, the objective medical evidence, coupled with the Veteran's own statements, indicates insufficient limitation of motion to support a rating in excess of 10 percent under DC 5253 or any other potentially applicable Diagnostic Code.

Both the September 2011 and the October 2012 VA examinations revealed normal findings as to range of motion, with left hip flexion measured at 125 degrees, left hip extension measured at greater than 5 degrees, and abduction and adduction measurements in the normal range.  In both examinations, strength tests for left hip flexion, adduction, abduction, and extension were at a 5/5 level.  Moreover, with the exception of the Veteran's December 2008 statement that his left leg would sometimes "lock in," the Veteran has not averred limited range of motion of the left leg or hip.

As to limitation of motion, the Board finds the objective medical evidence to be more probative than the Veteran's single statement that his left leg or hip would sometimes "lock in."  The Veteran's statement lacks specificity as to which part of his leg or hip "locked in," and gives no indication of the extent to which range of motion was restricted.  Furthermore, the Veteran made no subsequent statements regarding his left leg or hip locking in.  In fact, the objective medical evidence stemming from two separate VA examinations indicates that the Veteran did not demonstrate limitation of motion equivalent to having his leg or hip "lock in."  Thus, the Board finds, based on the probative medical evidence, that a rating in excess of 10 percent for limitation of motion is not warranted.  The current 10 percent rating under DC 5253 contemplates painful motion.

As noted above, the Board has considered alternative diagnostic codes, as the Veteran may also be entitled to a separate evaluation in the absence of pyramiding.  However, the evidence of record regarding the Veteran's left hip/femur does not provide a basis for increased ratings or separate ratings under Diagnostic Codes 5250, 5251, 5252, 5253, 5254, or 5255.  See Butts, 5 Vet. App. at 538 (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").  The evidence does not show limitations on range of motion regarding left thigh adduction, abduction, extension, or flexion, that would rate as compensable.  The evidence also does not show any weakness or instability of the Veteran's left hip or femur.  September 2011 and October 2012 VA examination results for these measurements are consistent with a 10 percent rating.  Thus, ratings in excess of 10 percent under 5253 (abduction and adduction), DC 5251 (extension), and DC 5252 (flexion) are not warranted.  Furthermore, increased evaluations under DC 5250 (ankylosis), DC 5254 (flail joint), and DC 5255 (femoral fracture, malunion, and nonunion) are not warranted because the evidence shows the Veteran does not have these disabilities.  38 C.F.R. § 4.71(a), DC 5250, DC 5254, DC 5255.

In consideration of the above evidence, the Board finds that there is no basis for an assignment of a higher rating in excess of 10 percent under the applicable Diagnostic Codes, or for a separate rating.



Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected left hip/femur disability.  The evidence shows pain on range of motion of the left hip, with no compensable measurements as to restriction of motion.  The Veteran's 10 percent rating under DC 5253 and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for pain on range of motion accurately contemplates this symptomatology.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the left hip/femur disability, the Veteran is in receipt of service connection for posttraumatic stress disorder.  Because the only increased rating claim on appeal at this time is for the left hip/femur disability, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the Veteran's service-connected left hip/femur disability, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 10 percent for residuals of a fracture of the left femoral neck prior to October 24, 2012 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.

An evaluation in excess of 10 percent residuals of a fracture of the left femoral neck is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


